DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Response filed on October 1, 2021 (“the Response”). Claims 1-6 are Previously presented. Claim 1-6  currently pending and have been examined.

Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,323,028, Matanhelia (“Matanhelia”) in view of U.S. Patent Pub. No. 2012/0082970, Pravong et al. ("Pravong"), U.S. Patent Pub. No. 2017/0076636, Moore et al. (“Moore”), and “Classic Wood Center Mount Drawer Slide,” The Rockler Store, Amazon.com, https://www.amazon.com/Classic-Center-Mount-Drawer-Slide/dp/B001DT15YM/ref=sr_1_9?dchild=1&keywords=wooden+drawer+slide&qid=1603559922&sr=8-9, June 22, 2008 (“Rockler”).
Regarding claim 1 (Previously presented), Matanhelia teaches an apparatus for surgical simulation (portable endotrainer, Title, Abstract), comprising: a main storage compartment having a main storage compartment inner surface and a main storage compartment outer surface (the base defines a “main storage compartment,” i.e., the work area inside the base, FIG. 6a, reproduced below; the base has inner surfaces and outer surfaces); a lid pivotably attached to the main storage compartment (lid hingedly attached to base, FIG. 6a, reproduced below), the lid having a lid inner surface and a lid outer surface (lid has inner and outer surfaces, FIG. 6a, reproduced below), wherein the main storage compartment inner surface and the lid inner surface define a main compartment storage area (when the trainer is closed, the inner surface of the lid and the inner surfaces of the base define the storage compartment area of the base, FIG. 6a, reproduced below); a display opening in the lid inner surface (FIG. 6a, reproduced below); a removable platen configured to be held by the main storage compartment in either a stowed position or a display position (skills platform 6a is inserted into slot in base to hold it at an angle or it may be placed horizontally as a tray on the base, FIG. 6a, col. 8, ll. 16-18; preferably there is a storage drawer for storing the skills platform and other accessories, col. 8, ll. 23-24); a computer display for viewing through the display opening (display 6, FIG. 6a, reproduced below); and a camera (camera 2, FIG. 6a) on a flexible support (camera 2 mounted on dashboard 14a, FIG. 6a; the angle of dashboard 14a can be adjusted using wheel 20, col. 8, ll. 12-13, rendering the dashboard, i.e., “the support,” flexible), coupled to the computer display and configured to display video or images of [an] anatomical model (camera 2 is coupled to display 6, col. 7, ll. 8-9, in order to display an image of the workspace, col. 6, ll. 36-37, which include the skills disc 5, col. 7, ll. 6-7, used for practicing various skills and techniques such as picking 
[AltContent: rect] 

    PNG
    media_image1.png
    560
    723
    media_image1.png
    Greyscale

Matanhelia may not explicitly teach a light source in the lid inner surface. However, Matanhelia does teach that when the display is open, the endotrainer is substantially open over its top surface which allows the user to access the work area and allows light to enter (col. 7, ll. 13-16, emphasis added). Matanhelia further teaches that preferably, the sides are substantially transparent to allow more light into the work area (col. 7, ll. 17-18). While Matanhelia also teaches that because of these features, no integrated light source is needed (col. 7, l. 16), Matanhelia nevertheless recognizes the need for light in the work area. Further, Pravong teaches a surgical trainer with a light source in an inner lid surface to light the work area (lighting such as LEDs attached to the under surface of the top cover 52 is provided to illuminate the body cavity, ¶62). It would have been obvious to one of ordinary skill in the art before the effective filing date 
Matanhelia teaches a portable “laptop-style” endotrainer (FIG. 6a, above, col. 8, ll. 6-7). Applicant’s admitted prior art teaches using laptop computers on desks and/or tables in order to place the computers at a comfortable height for the users. It would have been obvious to one of ordinary skill in the art before the effective filing date to place the portable laptop-style endotrainer on a desk or table during use, and the desk or table is an external support assembly removably coupled to the main storage compartment and further configured to provide a support structure for the main storage compartment in an unstowed configuration. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include a desk or table on which to place the portable endotrainer of Matanhelia in order to yield the predictable results of supporting the endotrainer at a comfortable height during use. 
Matanhelia may not explicitly teach a rib cage coupled to the removable platen OR a rail system configured to hold an anatomical model within the rib cage. However, Moore teaches a support base 101 (FIG. 16) with a rib cage (simulated human thoracic skeleton 106, ¶54) coupled thereto via stand 102 (FIG. 16, ¶54). Moore further teaches a caddy 104 (FIGS. 12, 13, 16) with a disposable tray 105 thereon which receives a surgical model (disposable tray 105, FIG. 12, configured to receive organs for a surgical simulation, ¶64). The “anatomical model” (taken to be caddy 104 plus tray 105 plus the organs for surgical simulation) is slidably received in slots 103a/103b (i.e., “channels”) via projections or pegs 104b (FIGS. 6, 9, ¶61), and the height of the “anatomical model” can be raised or lowered (by selecting different sets of per se, one of ordinary skill in the art would have readily understood that a rail would function equivalently, that is, extending the peg or projection to run along the entire length rather than only covering a certain area would have been obvious to one of ordinary skill in the art. Further, switching the rails and channels so that the channels are on caddy 104 of the anatomical model instead of the rails being on caddy 104 of the anatomical model is a mere rearrangement of parts that is equivalent and requires no more than routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP § 2144.04(VI)(C). For example, Rockler teaches a drawer slide wherein the drawer has a channel (top part, Image, p. 1) that slides on a rail (bottom part, Image, p. 1). This is a well-known cooperative sliding mechanism that can be used as a bottom mount or side mounts for a drawer. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Moore to include one or more channels on caddy 104 (which includes the anatomical model) and one or more corresponding rails on plates 103 as it would function equivalently. In this arrangement, the anatomical surgical target is held within the rib cage by a rail system, and the rib cage is coupled to a removable platen (stand 102 removable from support base 101, FIG. 4, ¶54). It would have been obvious to one 
Regarding claim 2 (Previously presented), the system of Matanhelia as modified by Pravong, Moore, and Rockler further teaches wherein the rail system comprises one or more rails. See prior-art rejection of claim 1.
Regarding claim 3 (Previously presented), the system of Matanhelia as modified by Pravong, Moore, and Rockler further teaches wherein the anatomical model has at least one corresponding channel configured to ride on the one or more rails of the rail system. As discussed regarding claim 1: Moore teaches that caddy 104 of the “anatomical model” is slidably received in slots 103a/103b (i.e., “channels”) via projections or pegs 104b (FIGS. 6, 9, ¶61); while “projections” or “pegs” may not be “rails” per se, one of ordinary skill in the art before the effective filing date would have readily understood that rails would function equivalently, that is, extending the pegs or projections to run along the entire length rather than only covering a certain area would have been obvious to one of ordinary skill in the art before the effective filing date; and further, switching the rails and channels so that the channels are on caddy 104 of the anatomical model instead of the rails being on caddy 104 of the anatomical model is a mere rearrangement of parts that is equivalent and requires no more than routine skill in the art. As also discussed regarding claim 1, Rockler teaches a drawer slide wherein the drawer has a channel (top part, Image, p. 1) that slides on a rail (bottom part,  See also prior-art rejection of claim 1.
Regarding claim 4 (Previously presented), Matanhelia teaches an apparatus for surgical simulation, comprising: a main storage compartment having a main storage compartment inner surface and a main storage compartment outer surface; a lid pivotably attached to the main storage compartment, the lid having a lid inner surface and a lid outer surface, wherein the main storage compartment inner surface and the lid inner surface define a main storage area; a display opening in the lid inner surface; a removable platen configured to be held by the main storage compartment in either a stowed position or a display position; a computer display for viewing through the display opening; and a camera on a flexible support, coupled to the computer display and configured to display video or images of the anatomical model. See prior-art rejection of claim 1. 
 Matanhelia may not explicitly teach a light source in the lid inner surface. However, see prior-art rejection of claim 1.
Matanhelia may not explicitly teach a rib cage coupled to the removable platen OR a rail system configured to hold an anatomical model within the rib cage, the rail system comprising at least one rail. However, see prior-art rejection of claim 1.
Matanhelia may not explicitly teach wherein the at least one rail passes through a portion of the anatomical model. However, see prior-art rejection of claim 
Regarding claim 5 (Previously presented), Matanhelia as modified by Pravong, Moore, and Rockler teaches wherein the rail system comprises a plurality of rails. See prior-art rejection of claim 1. 
Regarding claim 6 (Previously presented), Matanhelia as modified by Pravong, Moore, and Rockler teaches wherein the anatomical model has at least one corresponding channel configured to ride on the at least one rail of the rail system. See prior-art rejection of claim 3.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   

Response to Arguments
Applicant has failed to traverse the OFFICIAL NOTICE of using laptop computers on desks and/or tables in order to place the computers at a comfortable height for the users, so this is taken to be Applicant’s admitted prior art. 
Applicant argues on pp. 4-5 of the Response that by expressly teaching that “bulky” and “heavy” systems are disadvantageous, Matanhelia teaches away from the modification suggested by the Examiner; that is, it would lack common sense to unnecessarily complicate the intentionally compact and simple training device of Matanhelia by including a full rib cage and associated rail system. The argument has been fully considered, but it is not persuasive.
Just because a reference indicates a certain arrangement to be less preferable or undesirable does not negate its teachings. Matanhelia recognizes that bulky/heavy 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.K./
Examiner, Art Unit 3715

/THOMAS J HONG/Primary Examiner, Art Unit 3715